Citation Nr: 0336063	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2002) for surgery on the right thigh, knee, and hip, 
resulting in nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied, in pertinent 
part, the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West Supp. 2002) for surgery on the 
right thigh, knee, and hip, resulting in nerve damage.  The 
veteran has perfected a timely appeal.


REMAND

The veteran and his service representative essentially 
contend on appeal that he suffers from nerve damage as a 
result of VA negligence during two separate surgeries on his 
right thigh, knee, and hip, that occurred in July and August 
1996 at the William Jennings Bryan Dorn VA Medical Center in 
Columbia, South Carolina.  

In this regard, it is noted that, on VA neurology 
consultation in December 1998, the veteran was diagnosed with 
right lateral femoral cutaneous neuropathy.  The VA examiner 
who conducted the veteran's December 1998 VA neurology 
consultation noted that the veteran's neuropathy was 
"probable [sic] traumatic (related to the previous 
operation)" and it had undergone "no change in [the] past 3 
years."  It is not clear which of the veteran's two 
operations in July and August 1996 the VA examiner was 
referring to in this report.  Consequently, and since the law 
requires a medical determination of whether carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in providing 
surgical treatment or an event not reasonably foreseeable 
were involved in compensation claims under 38 U.S.C.A. § 1151 
(West Supp. 2002), the Board is of the opinion that the 
veteran should be scheduled for a neurology examination in 
order to determine whether and to what extent these factors 
played a role in the veteran's surgical treatment.  See 
38 U.S.C.A. § 1151 (West Supp. 2002).

The Board also observes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  It 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West Supp. 2002) for 
surgery on the right thigh, knee, and 
hip, resulting in nerve damage, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a neurology 
examination to determine the nature, 
extent, and etiology of his right-sided 
neuropathy.  This examination must be 
conducted by a physician.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

The examiner(s) should be asked to 
provide conclusive pathology for the 
veteran's right-sided neuropathy (if 
possible).  If it is not possible to 
provide conclusive pathology for the 
veteran's right-sided neuropathy, then 
the examiner(s) should so state.

Based on a review of the veteran's 
complete claims folder, to specifically 
include the VA operation reports dated in 
July and August 1996 and the report of VA 
neurology consultation dated in December 
1998, the examiner(s) should answer the 
following questions:

(a)	Was carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault in providing 
the VA surgical treatment that the 
veteran received in July and August 
1996 responsible for his right-sided 
neuropathy (if diagnosed)?

(b)	Was the veteran's right-sided 
neuropathy (if diagnosed) an event not 
reasonably foreseeable as a result of 
the VA surgical treatment he received 
in July and August 1996?

(c)	Does the veteran suffer from any 
additional disability, to specifically 
include right-sided neuropathy (if 
diagnosed), as a result of any 
negligence or fault on the part of VA 
during his surgical treatment in July 
and August 1996?

(d)	Was any negligence or fault on the 
part of VA during the veteran's 
surgical treatment in July and August 
1996 the proximate cause of any 
additional disability suffered by the 
veteran, to specifically include 
right-sided neuropathy (if diagnosed)?

It is noted that an event not reasonably 
foreseeable is one that would not be 
reasonably anticipated or expected by a 
health care provider who utilized the 
degree of care that a prudent or 
competent person so engaged would 
exercise.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West Supp. 2002) for 
surgery on the right thigh, knee, and 
hip, resulting in nerve damage, in light 
of all pertinent legal authority and the 
evidence of record on this claim.  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


